Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 1 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 2 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 3 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 4 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 5 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 6 of 75



                                EXHIBIT 1
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 7 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 8 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 9 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 10 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 11 of 75



                                EXHIBIT 2
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 12 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 13 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 14 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 15 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 16 of 75



                                EXHIBIT 3
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 17 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 18 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 19 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 20 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 21 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 22 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 23 of 75



                                EXHIBIT 4
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 24 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 25 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 26 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 27 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 28 of 75



                                EXHIBIT 5
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 29 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 30 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 31 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 32 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 33 of 75



                                EXHIBIT 6
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 34 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 35 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 36 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 37 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 38 of 75



                                EXHIBIT 7
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 39 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 40 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 41 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 42 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 43 of 75



                                EXHIBIT 8
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 44 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 45 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 46 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 47 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 48 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 49 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 50 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 51 of 75



                                EXHIBIT 9
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 52 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 53 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 54 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 55 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 56 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 57 of 75



                               EXHIBIT 10
       Case 21-01776-LT7            Filed 05/27/21       Entered 05/27/21 10:13:42   Doc 30   Pg. 58 of 75




From: Chapin Rose <cr@harringtonlawllc.com>
Date: 4/30/21 4:33 PM (GMT-06:00)
To: aak@hyperikon.com
Cc: Patrick Harrington <patrick@harringtonlawllc.com>, Tammy Vallee <tvallee@becknellindustrial.com>
Subject: Notice of Lease Termination - 4850 S. Indianapolis Rd., Whitestown, IN

Mr. Kamergorodsky,

We represent SREIT 4820 Indianapolis Drive, L.L.C., a Delaware limited liability company, as successor in
interest to Indiana Becknell Investors 2011 LLC, with respect to our client’s interests and rights pursuant to
that that certain Lease dated August 1, 2017, by and between our client, as lessor, and Hyperikon, Inc., as
lessee.

Please see the attached:

    1. Notice of Termination of Lease; and,
    2. Section 5 Notice of Lease Termination.

Best Regards,

Chapin Rose
Phone: (217) 352-4167   | Fax: (217) 352-8707
201 W. Springfield Avenue, Suite 601 | P.O. Box 1550 |
Champaign, IL 61824-1550

Website   | Email




From: copier@harringtonlawllc.com <copier@harringtonlawllc.com>
Sent: Friday, April 30, 2021 3:40 PM
To: Chapin Rose <cr@harringtonlawllc.com>
Subject: Message from KM_C458




                                                              1
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 59 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 60 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 61 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 62 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 63 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 64 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 65 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 66 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 67 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 68 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 69 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 70 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 71 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 72 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 73 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 74 of 75
Case 21-01776-LT7   Filed 05/27/21   Entered 05/27/21 10:13:42   Doc 30   Pg. 75 of 75
